Per Curiam.
This is a suit on a hook account of building materials sold and delivered. The suit was against the appellant, Dillon, and one Otto Olsen jointly, on the theory of partnership or joint adventure; and there was a judgment against both defendants; Olsen does not appeal.
Two grounds of appeal are assigned — that the verdict was against the weight of evidence, and that the trial court erred in refusing to nonsuit as to Dillon. The first of these, on well-settled principles, is not cognizable on an appeal. As to the refusal to nonsuit, it is urged that there is no evidence to connect Dillon with Olsen as a partner or joint adventurer. We find that there was abundant evidence on that point — for example, that Dillon himself assumed responsibility as a joint and several obligor, ordered material for the particular job, &c., and the direct testimony of Olsen called for the plaintiff, that he and Dillon “were partners on a fifty-fifty basis.”
In this state of the evidence it would have been clear error to nonsuit, and the motion was properly denied.
This leads to an affirmance of the judgment.